                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

CARLOS FERNANDO REIXACH MUREY, )
as Administrator for the Estate for Carlos )
Lens Fernandez, a/k/a Carlos Lens,         )
      Plaintiff,                            )
                                           )
v.                                         )               CIVIL ACTION 1:18-00275-KD-N
                                           )
THE CITY OF CHICKASAW, et al.,             )
      Defendants.                           )


                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated October 19, 2018 is ADOPTED as the opinion of this Court. It is ORDERED that that

Murey’s Motion for Time to Conduct Discovery to Determine Identities of Fictitious Parties (Doc.

8) is DENIED as MOOT, and that Murey’s alternative Motion to Remand (Doc. 8) is DENIED.


       DONE and ORDERED this the 8th day of November 2018.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
